Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2, line 2 is objected to because of the following informalities:  “forty-five degrees. relative” should be - - forty-five degrees relative- -  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 10-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al (US 20170159937 as referenced in OA dated 7/15/2022) in view of Stevens et al (US 20190063753 as referenced in OA dated 7/15/2022).

    PNG
    media_image1.png
    548
    595
    media_image1.png
    Greyscale

Annotated Figure 2 of Kobayashi 
Regarding claim 1, Kobayashi discloses a fuel system (The fuel system for feeding fuel to Figure 2; 19) for a turbine engine (The gas turbine engine of Paragraph 0021), the fuel system comprising: 
a fuel/air mixer (Figure 2; 27, 25, SW2, and the wall contacting the right side of SW2) configured to mix air (Paragraph 0022) with fuel (Paragraph 0022) in a controlled fuel/air ratio (The controlled fuel/air ratio of the air from Figure 2; SW2 and the fuel from 19.  Functional Language, the fuel/air mixer is capable of mixing air and fuel in a controlled fuel/air ratio), the fuel/air mixer having a body (The body of the fuel/air mixer) defining a chamber (Figure 2; 7); and 
a fuel nozzle (The nozzle forming the plurality of Figure 2; 19.  Paragraph 0025) in fluid communication with the fuel/air mixer, the fuel nozzle being configured to inject the fuel (The fuel from Figure 2; 19) into the chamber of the fuel/air mixer (Functional Language, the fuel nozzle is capable of injecting fuel into the chamber), 
wherein the fuel nozzle is located forwardly relative to the body of the fuel/air mixer so that a jet-in-crossflow (The jet-in-crossflow from Figure 2; 19 into the air from SW2) of the fuel is substantially parallel relative to a foot (Annotated Figure 2; labeled foot) of the body of the fuel/air mixer,
wherein the fuel nozzle is in contact (Paragraph 0029.  See Merriam Webster and Dictionary.com definition of slide) with a forward portion (Figure 2; 27, 25) of the body of the fuel/air mixer and the forward portion of the body of the fuel/air mixer is angled relative to the foot of the body of the fuel/air mixer (The sloping portion of the right side of Figure 2; 25 which contacts Annotated Figure 2; labeled foot is angled relative to the foot.  Also, Figure 2; 27a is angled, at a right angle, to the foot).
Kobayashi does not disclose wherein the jet-in-crossflow of the fuel is angled relative to a foot of the body of the fuel/air mixer.
However, Stevens teaches a fuel system (The fuel system for Figure 5; 184)  for a turbine engine (Figure 1; 10), the fuel system comprising: 
a fuel/air mixer (Figure 3; 190, 121) configured to mix air (The air from Figure 3; 190) with fuel (The fuel from Figure 5; 184) in a controlled fuel/air ratio (Functional Language, the fuel/air mixer is capable of mixing air and fuel in a controlled fuel/air ratio), the fuel/air mixer having a body (The body of Figure 3; 190, 121) defining a chamber (The space between Figure 3; 121 and 196); and 
a fuel nozzle (The nozzle forming Figure 5; 184) in fluid communication with the fuel/air mixer, the fuel nozzle being configured to inject the fuel into the chamber of the fuel/air mixer (Functional Language, the fuel nozzle is capable of injecting fuel into the chamber),
wherein a jet-in-crossflow (The jet-in-crossflow of fuel from Figure 5; 184) of the fuel is angled relative to a foot (Figure 3; 121) of the body of the fuel/air mixer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi wherein the jet-in-crossflow of the fuel is angled relative to a foot of the body of the fuel/air mixer as taught by and suggested by Stevens in order to help control the profile and/or pattern factor of the combustor (Paragraph 0042, the modification angles the fuel nozzle and the jet-in-crossflow of Kobayashi.  For clarification this modification angles at least Figure 2; 19 of Kobayashi.)
Regarding claim 2, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses a longitudinal axis (Figure 1; C) in a direction (The direction of the foot that extends along the longitudinal axis) of the foot of the body of the fuel/air mixer
Kobayashi in view of Stevens does not teach wherein the jet-in-crossflow of the fuel is at an angle between five degrees and forty-five degrees relative to a longitudinal axis in a direction of the foot of the body of the fuel/air mixer.
However, Stevens teaches in Paragraph 0042 that the angling of the jet-in-crossflow is a results-effective variable that controls the profile and/or pattern factor of the combustor.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the jet-in-crossflow of the fuel is at an angle between five degrees and forty-five degrees relative to a longitudinal axis in a direction of the foot of the body of the fuel/air mixer is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi in view of Stevens wherein the jet-in-crossflow of the fuel is at an angle between five degrees and forty-five degrees relative to a longitudinal axis in a direction of the foot of the body of the fuel/air mixer in order to optimize the profile and/or pattern factor of the combustor (The modification angles the jet-in-crossflow between 5 and 45 degrees).
Regarding claim 3, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi in view of Stevens does not teach wherein the angle of the jet-in-crossflow of the fuel relative to the longitudinal axis in the direction of the foot of the body of the fuel/air mixer is between ten degrees and thirty degrees.
However, Stevens teaches in Paragraph 0042 that the angling of the jet-in-crossflow is a results-effective variable that controls the profile and/or pattern factor of the combustor.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the angle of the jet-in-crossflow of the fuel relative to the longitudinal axis in the direction of the foot of the body of the fuel/air mixer is between ten degrees and thirty degrees is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi in view of Stevens wherein the angle of the jet-in-crossflow of the fuel relative to the longitudinal axis in the direction of the foot of the body of the fuel/air mixer is between ten degrees and thirty degrees in order to optimize the profile and/or pattern factor of the combustor (The modification angles the jet-in-crossflow between 10 and 30 degrees).
Regarding claim 5, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein the fuel nozzle and the fuel/air mixer are integrated as one component (The fuel nozzle and fuel/air mixer are integrated as Figure 1; 1.  Claim 1 states the ring member is part of the fuel injection device).
Regarding claim 6, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi does not disclose wherein the fuel nozzle and the fuel/air mixer are formed from a same material.
However, Stevens teaches wherein the fuel nozzle and the fuel/air mixer are formed from a same material (Paragraph 0048)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi wherein the fuel nozzle and the fuel/air mixer are formed from a same material as taught by and suggested by Stevens cause it has been held that applying a known technique, in this case Steven’s formation of the fuel nozzle and fuel/air mixer according to the steps described immediately above, to a known device, in this case, Kobayashi’s the fuel nozzle and fuel/air mixer, ready for improvement to yield predictable results, in this case forming the fuel nozzle and fuel/air mixer, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification forms the fuel nozzle and fuel/air mixer of the same material).
Regarding claim 7, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein the fuel nozzle includes a plurality of circumferentially spaced apart openings (The openings in Figure 2; 19.  Paragraph 0025) configured to inject the jet-in-crossflow of the fuel into the chamber of the fuel/air mixer (The openings are capable of to inject the jet-in-crossflow of the fuel into the chamber of the fuel/air mixer).
Regarding claim 10, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses a fuel supply ring (Figure 2; 15) in fluid communication with the fuel nozzle to distribute the fuel to the fuel/air mixer through the fuel nozzle (Functional Language, The fuel supply ring distributes fuel to the fuel/air mixer); and 
a fuel supply stem (Figure 2; 11) in fluid communication with the fuel supply ring to deliver the fuel to the fuel supply ring.
Regarding claim 11, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein the body of the fuel/air mixer and the fuel supply ring have an annular shape (Paragraph 0025) and the fuel nozzle comprises a plurality of openings (The openings in Figure 2; 19.  Paragraph 0025) distributed around a circumference (The circumference where the plurality of openings are oriented around) of the fuel supply ring to distribute the fuel circumferentially into the annular shape of the body of the fuel/air mixer (Functional Language, The fuel supply ring distributes fuel to annular shape of the fuel/air mixer).
Regarding claim 12, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein the fuel supply ring is located forwardly relative to the body of the fuel/air mixer (The fuel supply ring is located forwardly relative to the body).
Kobayashi does not disclose the jet-in-crossflow of the fuel from the fuel nozzle is angled relative to the foot of the body of the fuel/air mixer.
However, Stevens teaches the jet-in-crossflow of the fuel from the fuel nozzle is angled relative to the foot of the body of the fuel/air mixer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi wherein the jet-in-crossflow of the fuel from the fuel nozzle is angled relative to the foot of the body of the fuel/air mixer as taught by and suggested by Stevens in order to help control the profile and/or pattern factor of the combustor (Paragraph 0042, this is the same modification as claim 1).
Regarding claim 13, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein a forward location (The location of the fuel supply ring) of the fuel supply ring, and an injection (The injection of the jet-in-crossflow) of the jet-in-crossflow of the fuel free up a space below a centerbody (The space below the inner radially wall of Figure 2; 21.   A portion of this centerbody form the foot) of the fuel system that reduces a centerbody diameter (The center body diameter) and reduces an outside diameter (The outside diameter of the fuel/air mixer) of the fuel/air mixer (Functional Language, the fuel supply ring being forward and radially outward of the centerbody frees up space below the centerbody because the fuel supply ring is not below the centerbody, reduces the centerbody diameter because the fuel supply ring is not below the centerbody , so that the centerbody diameter does not need to be enlarged to accommodate the fuel supply ring, and reduces outside diameter of the fuel/air mixer because the fuel supply ring is forward of the fuel/air mixer, so that the fuel supply ring is not radially inward of the fuel/air mixer and the fuel/air mixer does not need to accommodate the fuel supply ring) .
Kobayashi does not disclose the injection being an angular injection.
However, Stevens teaches the injection being an angular injection.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi wherein the injection is an angular injection as taught by and suggested by Stevens in order to help control the profile and/or pattern factor of the combustor (Paragraph 0042, this is the same modification as claim 1).
Regarding claim 14, Kobayashi discloses turbine engine (The gas turbine engine of Paragraph 0021) comprising: 
(A) a compressor section configured to generate air that is compressed (Paragraph 0021); 
(B) a turbine section located downstream of the compressor section (Paragraph 0021); 
(C) a combustion section disposed between the compressor section and the turbine section (Paragraph 0021); and 
(D) a fuel system (The fuel system for feeding fuel to Figure 2; 19) in fluid communication with the combustion section, the fuel system being configured to provide a fuel/air mixture (The fuel/air mixture of the air from Figure 2; SW2 and the fuel from 19.) to the combustion section, the fuel system comprising:
(a) a fuel/air mixer (Figure 2; 27, 25, SW2, and the wall contacting the right side of SW2) configured to mix the air with fuel in a controlled fuel/air ratio (The controlled fuel/air ratio of the air from Figure 2; SW2 and the fuel from 19.  Functional Language, the fuel/air mixer is capable of mixing air and fuel in a controlled fuel/air ratio), the fuel/air mixer having a body (The body of the fuel/air mixer) defining a chamber (Figure 2; 7); and
(b) a fuel nozzle (The nozzle forming the plurality of Figure 2; 19.  Paragraph 0025) in fluid communication with the fuel/air mixer, the fuel nozzle being configured to inject the fuel into the chamber of the fuel/air mixer (Functional Language, the fuel nozzle is capable of injecting fuel into the chamber), wherein the fuel nozzle is located forwardly relative the body of the fuel/air mixer so that a jet-in- crossflow (The jet-in-crossflow from Figure 2; 19 into the air from SW2) of the fuel is substantially parallel relative to a foot (Annotated Figure 2; labeled foot) of the body of the fuel/air mixer,
wherein the fuel nozzle is in contact (Paragraph 0029.  See Merriam Webster and Dictionary.com definition of slide) with a forward portion (Figure 2; 27, 25) of the body of the fuel/air mixer and the forward portion of the body of the fuel/air mixer is angled relative to the foot of the body of the fuel/air mixer (The sloping portion of the right side of Figure 2; 25 which contacts Annotated Figure 2; labeled foot is angled relative to the foot.  Also, Figure 2; 27a is angled, at a right angle, to the foot).
Kobayashi does not disclose wherein the jet-in-crossflow of the fuel is angled relative to a foot of the body of the fuel/air mixer.
However, Stevens teaches a turbine engine (Figure 1; 10) comprising: 
(A) a compressor section (Figure 1; 22, 24) configured to generate air that is compressed (Paragraph 0023 and 0024); 
(B) a turbine section (Figure 1; 28, 30) located downstream of the compressor section (Paragraph 0023 and 0024);  
(C) a combustion section (Figure 1; 26)disposed between the compressor section and the turbine section (Paragraph 0023 and 0024);  and 
(D) a fuel system (The fuel system for Figure 5; 184) in fluid communication with the combustion section, the fuel system being configured to provide a fuel/air mixture (The fuel/air mixture from the air from Figure 3; 190 and the fuel from Figure 5; 184) to the combustion section, the fuel system comprising:
(a) a fuel/air mixer (Figure 3; 190, 121) configured to mix air with fuel in a controlled fuel/air ratio (Functional Language, the fuel/air mixer is capable of mixing air and fuel in a controlled fuel/air ratio), the fuel/air mixer having a body (The body of Figure 3; 190, 121) defining a chamber (The space between Figure 3; 121 and 196); and 
(b) a fuel nozzle (The nozzle forming Figure 5; 184) in fluid communication with the fuel/air mixer, the fuel nozzle being configured to inject fuel into the chamber of the fuel/air mixer (Functional Language, the fuel nozzle is capable of injecting fuel into the chamber), wherein a jet-in- crossflow (The jet-in-crossflow of fuel from Figure 5; 184) of the fuel is angled relative to a foot (Figure 3; 121) of the body of the fuel/air mixer.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi wherein the jet-in-crossflow of the fuel is angled relative to a foot of the body of the fuel/air mixer as taught by and suggested by Stevens in order to help control the profile and/or pattern factor of the combustor (Paragraph 0042, the modification angles the fuel nozzle and the jet-in-crossflow of Kobayashi.  For clarification this modification angles at least Figure 2; 19 of Kobayashi.)
Regarding claim 15, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses a longitudinal axis (Figure 1; C) in a direction (The direction of the foot that extends along the longitudinal axis) of the foot of the body of the fuel/air mixer
Kobayashi in view of Stevens does not teach wherein the jet-in-crossflow of the fuel is at an angle between five degrees and forty-five degrees relative to a longitudinal axis in a direction of the foot of the body of the fuel/air mixer.
However, Stevens teaches in Paragraph 0042 that the angling of the jet-in-crossflow is a results-effective variable that controls the profile and/or pattern factor of the combustor.   A particular parameter is a result-effective variable when the variable is known to achieve a recognized result. See In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977).   Thus, the claimed limitation of the jet-in-crossflow of the fuel is at an angle between five degrees and forty-five degrees relative to a longitudinal axis in a direction of the foot of the body of the fuel/air mixer is found to be an obvious optimization of the prior art obtainable by an ordinary skilled worker through routine experimentation.
“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi in view of Stevens wherein the jet-in-crossflow of the fuel is at an angle between five degrees and forty-five degrees relative to a longitudinal axis in a direction of the foot of the body of the fuel/air mixer in order to optimize the profile and/or pattern factor of the combustor (The modification angles the jet-in-crossflow between 5 and 45 degrees).
Regarding claim 16, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein the fuel nozzle and the fuel/air mixer are integrated as one component (The fuel nozzle and fuel/air mixer are integrated as Figure 1; 1.  Claim 1 states the ring member is part of the fuel injection device).
Regarding claim 17, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein the fuel nozzle includes a plurality of circumferentially spaced apart openings (The openings in Figure 2; 19.  Paragraph 0025) configured to inject the fuel into the chamber of the fuel/air mixer (The openings are capable of to inject the jet-in-crossflow of the fuel into the chamber of the fuel/air mixer).
Regarding claim 19, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses a fuel supply ring (Figure 2; 15) in fluid communication with the fuel nozzle to distribute the fuel to the fuel/air mixer through the fuel nozzle (Functional Language, The fuel supply ring distributes fuel to the fuel/air mixer); and
a fuel supply stem (Figure 2; 11) in fluid communication with the fuel supply ring to deliver the fuel to the fuel supply ring.
Regarding claim 20, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses herein the body of the fuel/air mixer and the fuel supply ring have an annular shape (Paragraph 0025) and the fuel nozzle comprises a plurality of openings (The openings in Figure 2; 19.  Paragraph 0025) distributed around a circumference (The circumference where the plurality of openings are oriented around) of the fuel supply ring to distribute fuel circumferentially into the annular shape of the body of the fuel/air mixer (Functional Language, The fuel supply ring distributes fuel to annular shape of the fuel/air mixer).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stevens as applied to claim 1 above, and further in view of Griffiths (US 20180372323 as referenced in OA dated 7/15/2022).
Regarding claim 4, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi does not disclose a fuel pump in communication with the fuel nozzle, wherein an angle of the jet-in-crossflow of the fuel relative to the foot of the body of the fuel/air mixer is configured to lower a pressure of the fuel pump needed to generate the jet-in-crossflow of the fuel.
However, Stevens teaches a fuel supply system (Figure 2; 122) in communication with the fuel nozzle, wherein an angle (The angle of the jet-in-crossflow) of the jet-in-crossflow of the fuel relative to the foot of the body of the fuel/air mixer is configured to lower a pressure (The pressure of the fuel supplied by the fuel supplying system) of the fuel supply system needed to generate the jet-in-crossflow of the fuel (Functional Language, like the instant application, the jet-in-crossflow having an axial component reduces the pressure of the fuel supplying system as compared to a purely radial fuel injection.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi to include a fuel supply system in communication with the fuel nozzle, wherein an angle of the jet-in-crossflow of the fuel relative to the foot of the body of the fuel/air mixer is configured to lower a pressure of the fuel supply system needed to generate the jet-in-crossflow of the fuel as taught by and suggested by Stevens because it has been held that applying a known technique, in this case Steven’s use of a fuel supply system according to the steps described immediately above, to a known device, in this case, Kobayashi’s fuel system, ready for improvement to yield predictable results, in this case providing fuel to the fuel system, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses a fuel supply system to supply fuel to the fuel nozzle).
Kobayashi in view of Stevens does not teach wherein the fuel supply system comprises a fuel pump.
However, Griffiths teaches a fuel system (Figure 3; 30) for a turbine engine (Figure 2; 10), the fuel system comprising: 
a fuel pump (One of the fuel pumps in Paragraph 0067).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi in view of Stevens wherein the fuel supply system comprises a fuel pump as taught by and suggested by Griffiths because it has been held that applying a known technique, in this case Steven’s use of a fuel pump according to the steps described immediately above, to a known device, in this case, Kobayashi in view of Stevens’s fuel system, ready for improvement to yield predictable results, in this case providing fuel to the fuel system, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses a fuel pump to supply fuel to the fuel nozzle).

Claim 8, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stevens as applied to claim 1, 14 above, and further in view of Angel et al (US 5675971 as referenced in OA dated 7/15/2022).
Regarding claim 8, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein the fuel nozzle comprises a plurality of openings (The openings in Figure 2; 29.  Paragraph 0025) and the fuel/air mixer comprises a plurality of ports (Figure 2; 23).
Kobayashi in view of Stevens does not disclose wherein each of at least a pair of the plurality of openings of the fuel nozzle being in communication with a corresponding single port in the plurality of ports in the fuel/air mixer, and each of the at least pair of the plurality of openings being configured to generate a pressure swirl in an annular film of the fuel to mix with the air in the fuel/air mixer.
However, Angel teaches a fuel system (The fuel system for Figure 5; 50) for a turbine engine (Column 1, line 6-11), the fuel system comprising: 
a fuel/air mixer (Figure 2; 26 and 28 as applied to Figure 5 and Figure 5; 42) configured to mix air (The air through Figure 2; 26 and 28 as applied to Figure 5) with fuel (The fuel from Figure 5; 50) in a controlled fuel/air ratio (The fuel from Figure 5; 50 and air through Figure 2; 26 and 28 as applied to Figure 5. Functional Language, the fuel/air mixer is capable of mixing air and fuel in a controlled fuel/air ratio), 
a fuel nozzle (Figure 8; 68) in fluid communication with the fuel/air mixer, 
wherein the fuel nozzle comprises a plurality of openings (Figure 8; 66) and the fuel/air mixer comprises a plurality of ports (Figure 8; 90), each of at least a pair of the plurality of openings (The pair of Figure 8; 66 in each 68) of the fuel nozzle being in communication with a corresponding single port (The respective Figure 8; 90) in the plurality of ports in the fuel/air mixer, and each of the at least pair of the plurality of openings being configured to generate a pressure swirl in an annular film of the fuel to mix with the air in the fuel/air mixer (Functional Language, Column 6, line 20-26.  The openings of the pair having the same sign (positive or negative), but different magnitudes of angling or an opening of the pair having no angle and the other opening of the pair being having an angle would result in a pressure swirl in an annular film which is the fan of fuel). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi in view of Stevens wherein each of at least a pair of the plurality of openings of the fuel nozzle being in communication with a corresponding single port in the plurality of ports in the fuel/air mixer, and each of the at least pair of the plurality of openings being configured to generate a pressure swirl in an annular film of the fuel to mix with the air in the fuel/air mixer as taught by and suggested by Angel in order to enhance atomization (Column 6, line 49-53.  The modification has two circumferentially adjacent openings whose jets intersect being located in a single port).
Regarding claim 18, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein the fuel nozzle comprises a plurality of openings (The openings in Figure 2; 29.  Paragraph 0025) and the fuel/air mixer comprises a plurality of ports (Figure 2; 23).
Kobayashi in view of Stevens does not disclose wherein each pair of the plurality of openings of the fuel nozzle being in communication with a corresponding single port in the plurality of ports in the fuel/air mixer, and at least each pair of the plurality of openings being configured to generate a pressure swirl in an annular film of the fuel to mix with the air in the fuel/air mixer.
However, Angel teaches a fuel system (The fuel system for Figure 5; 50) for a turbine engine (Column 1, line 6-11), the fuel system comprising: 
a fuel/air mixer (Figure 2; 26 and 28 as applied to Figure 5 and Figure 5; 42) configured to mix air (The air through Figure 2; 26 and 28 as applied to Figure 5) with fuel (The fuel from Figure 5; 50) in a controlled fuel/air ratio (The fuel from Figure 5; 50 and air through Figure 2; 26 and 28 as applied to Figure 5. Functional Language, the fuel/air mixer is capable of mixing air and fuel in a controlled fuel/air ratio), 
a fuel nozzle (Figure 8; 68) in fluid communication with the fuel/air mixer, 
wherein the fuel nozzle comprises a plurality of openings (Figure 8; 66) and the fuel/air mixer comprises a plurality of ports (Figure 8; 90), each pair of the plurality of openings (The pair of Figure 8; 66 in each 68) of the fuel nozzle being in communication with a corresponding single port (The respective Figure 8; 90) in the plurality of ports in the fuel/air mixer, and each at least each pair of the plurality of openings being configured to generate a pressure swirl in an annular film of the fuel to mix with the air in the fuel/air mixer (Functional Language, Column 6, line 20-26.  The openings of the pair having the same sign (positive or negative), but different magnitudes of angling or an opening of the pair having no angle and the other opening of the pair being having an angle would result in a pressure swirl in an annular film which is the fan of fuel.).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi in view of Stevens wherein each of at least a pair of the plurality of openings of the fuel nozzle being in communication with a corresponding single port in the plurality of ports in the fuel/air mixer, and each of the at least pair of the plurality of openings being configured to generate a pressure swirl in an annular film of the fuel to mix with the air in the fuel/air mixer as taught by and suggested by Angel in order to enhance atomization (Column 6, line 49-53.  The modification has two circumferentially adjacent openings whose jets intersect being located in a single port).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Stevens as applied to claim 1 above, and further in view of Sanders (US 20060021350 as referenced in OA dated 7/15/2022).
Regarding claim 9, Kobayashi in view of Stevens teaches the invention as claimed.
Kobayashi further discloses wherein the fuel/air mixer comprises a swirler (Figure 2; SW2) configured to introduce the air therethrough to mix with the fuel introduced through the fuel nozzle (Functional Language, Paragraph 0022).
Kobayashi in view of Stevens does not teach wherein the swirler comprises a plurality of vanes.
However, Sanders teaches a fuel system (Figure 2) for a turbine engine, the fuel system comprising: 
a fuel/air mixer (Figure 2; 24 and 25) comprises a plurality of vanes (Paragraph 0025) configured to introduce air (Paragraph 0025) therethrough to mix with fuel (Paragraph 0027) introduced through a fuel nozzle (Figure 2; 36).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Kobayashi in view of Stevens wherein the swirler comprises a plurality of vanes as taught by and suggested by Sanders because it has been held that applying a known technique, in this case Sanders use of vanes to form a swirler according to the steps described immediately above, to a known device, in this case, Kobayashi in view of Stevens’s swirler, ready for improvement to yield predictable results, in this case forming a swirler, was an obvious extension of prior art teachings, KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D) (The modification uses vanes to form the swirler of Kobayashi in view of Stevens).

Response to Arguments
Applicant's arguments filed 10/14/2022 have been fully considered but they are not persuasive. 
Applicant asserts that there is no reason to angle the fuel nozzle of Kobayashi and that doing so would orient the injection hole 17 of Kobayashi at an angle to hit the interior wall of the nozzle 19.  Examiner respectfully disagrees.  Stevens states that angled fuel injection helps control the profile and/or pattern of the combustor.  Furthermore, one of ordinary skill in the art would understand that angling the fuel nozzle and jet-in-crossflow of Kobayashi would include angling at least Figure 2; 19 of Kobayashi because only angling 17 of Kobayashi does not make the fuel injection angled since 19 is still horizontal.  Also, the modification states that both the fuel nozzle and jet-in-crossflow which are Figure 2; 19 and the flow from 19 of Kobayashi, respectively, are angled.  
Applicant asserts that Kobayashi does not disclose the fuel nozzle is in contact with a forward portion of the body of the fuel/air mixer and that the forward portion of the body of the fuel/air mixer is not angled relative to the foot of the body of the fuel/air mixer.  Examiner respectfully disagrees.  Under the new interpretation presented in this OA, Kobayashi teaches the fuel nozzle Figure 2; 19 is in contact with 27, see Paragraph 0029 of Kobayashi.  Also, Kobayashi further discloses that the sloping portion of the right side of Figure 2; 25 which contacts Annotated Figure 2; labeled foot is angled relative to the foot.  Also, Figure 2; 27a is angled, at a right angle, to the foot.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Overman et al (US 20120234013 as referenced in OA dated 7/15/2022) also teaches in Paragraph 0067 that the angling of the jet-in-crossflow is a results-effective variable that controls mixing.
Yates (US 20180372321 as referenced in OA dated 7/15/2022) states in paragraph 0035 that a fuel supply system has a fuel pump.
Koshimoto et al (US 20180328329 as referenced in OA dated 7/15/2022) states in paragraph 0013 that a fuel supply system has a fuel pump.
Stevens et al (US 20190063752 as referenced in OA dated 7/15/2022) states in paragraph 0048 that the fuel nozzle and mixer can be additively manufactured and/or formed of the same material.
Zink (US 20160161122 as referenced in OA dated 7/15/2022) states in paragraph 0022 that the fuel nozzle and mixer can be additively manufactured and formed of the same material.
Pritchard et al (US 6381964 as referenced in OA dated 7/15/2022) states in Column 4, line 8-15 states that a swirler is made of vanes.
Zupanc et al (US 20050257530 as referenced in OA dated 7/15/2022) states in Paragraph 0024 that a swirler is made of vanes.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814. The examiner can normally be reached Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWIN KANG/Primary Examiner, Art Unit 3741